Filed 10/26/22 P. v. Gibson CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
      Plaintiff and
 Respondent,                                                  A163214

 v.                                                           (Del Norte County
 TERRA ROBERT JOSIAH                                          Super. Ct. No. CRF219240)
 GIBSON,
      Defendant and
 Appellant.


         Terra Robert Josiah Gibson entered a plea of no contest to the felony
charge of arranging to meet a minor for lewd purposes and was sentenced to
a two-year prison term. He contends the trial court violated his
constitutional rights by imposing a restitution fine and administrative fees
without first conducting an ability to pay hearing. He further contends that
post-sentencing statutory changes require that the order for him to pay
attorney fees be stricken. We conclude Gibson forfeited his ability to pay
challenge but agree the order to pay attorney fees must be vacated.
                                                  BACKGROUND
                                                               I.
         Gibson contacted “Ally” through a friendship/dating website and
suggested they meet, not knowing Ally was a decoy arranged by a nonprofit


                                                               1
organization called Worldwide Predator Hunters. The two exchanged phone
numbers and engaged in an ongoing conversation by text message. Although
Ally told Gibson she was 14 years old, Gibson’s texts were sexually explicit,
including describing the sexual acts he would engage in with her if they met.
He told her he was nervous about the fact that he could go to prison if he was
caught with her “ ‘but honestly, that just makes me want it more.’ ”
      After making several arrangements to meet that Gibson failed to show
up for, Gibson texted Ally that he was in Crescent City and she should sneak
out so he could pick her up; she told him she could meet him the following
day. The next morning, June 25, 2021, Gibson texted that he was at the
beach, told Ally the street where he had parked his motor home and sent a
picture of a small brown dog.
      The founder of Worldwide Predator Hunters had informed the
Del Norte County Sheriff’s office about Gibson’s contacts with Ally. Deputy
Sheriff Ashbury went to the area where Gibson said he had parked and saw a
motor home parked along the road facing the ocean; she recognized a dog
sitting in the driver’s seat as the dog in the picture Gibson had sent Ally.
Early that afternoon, Ally told Gibson she was walking to him and officers
staged in the area where Ashbury had seen the motorhome. An officer posing
as Ally spoke with Gibson by phone and asked where he was; he said she had
taken too long and he had left but would return. When he drove up in the
motor home, he was arrested.
      Gibson was charged with arranging to meet a minor for lewd purposes.
(Pen. Code, § 288.4, subd. (b).)1 On July 12, 2021, pursuant to a plea bargain,
he entered a plea of no contest. On July 29, he was sentenced to two years in


      1Further statutory references will be to the Penal Code except as
otherwise specified.


                                        2
prison. The court imposed the minimum restitution fine of $300 (§ 1202.4,
subd. (b)), a parole revocation fine of $300, stayed unless he violated parole
(§ 1202.45), a court operations fee of $40 (§ 1465.8), a criminal conviction
assessment of $30 (Gov. Code, § 70373), and $150 in attorney fees (former
§ 987.8 and former Gov. Code, § 27712). The court also imposed a fine of
$1,190, which is not the subject of any of Gibson’s arguments on appeal.2
      Appellant filed a timely notice of appeal on July 30, 2021.
                                DISCUSSION
                                       I.
          The Order to Pay Public Defender Fees Must Be Stricken.
      As indicated above, the trial court ordered Gibson to pay $150 to
reimburse the cost of his legal representation by the public defender
pursuant to former section 987.8. That statute “allow[ed] a court to order a
defendant to reimburse the government for the cost of court-appointed
counsel, medical and psychiatric experts, investigative services, and expert
witnesses,” subject to a determination of ability to pay. (People v. Rodriguez
(2019) 34 Cal.App.5th 641, 645.)
      Former section 987.8, along with a number of other statutes
authorizing courts to impose fees related to criminal prosecutions on
convicted defendants, was repealed, as of July 1, 2021, by Assembly Bill
No. 1869 (2019-2020 Reg. Sess.) (Assembly Bill No. 1869) (Stats. 2020, ch. 92,
§ 37). Assembly Bill No. 1869 also enacted section 1465.9, subdivision (a),


      2  This fine was referred to at the hearing as the “standard” “felony
fine,” and listed in the court’s minutes and on the abstract of judgment
simply as “fine.” Appellant’s opening brief refers to it as a “statutory fine”
and includes it in calculating that the court imposed a total of $2,010 in fines
and fees, but then ignores it: His arguments are directed only at the $300
restitution fine and the administrative assessments. Respondent’s brief does
not mention the $1,190 fine at all.

                                        3
which provides that “[t]he balance of any court-imposed costs pursuant to”
enumerated statutes including section 987.8 “as those sections read on
June 30, 2021, shall be unenforceable and uncollectible and any portion of a
judgment imposing those costs shall be vacated.” (Stats. 2020, ch. 92, § 62.)3
      The Legislature’s stated intent in Assembly Bill No. 1869 was “to
eliminate the range of administrative fees that agencies and courts are
authorized to impose to fund elements of the criminal legal system and to
eliminate all outstanding debt incurred as a result of the imposition of
administrative fees.” (Stats. 2020, ch. 92, § 2.) Section 1465.9 “not only
authorizes, but mandates, vacation of a portion of a judgment for the purpose
of striking the now-unauthorized assessments.” (People v. Greeley (2021)
70 Cal.App.5th 609, 625-626 [probation supervision and criminal justice
administration fees]; People v. Clark (2021) 67 Cal.App.5th 248, 259-260
[probation supervision fee].) The parties agree that the portion of the
judgment ordering Gibson to pay $150 in attorney fees is unenforceable and
should be vacated. We concur. The trial court’s judgment for attorney fees
shall be vacated and the minute order for July 29, 2021, shall be amended to
strike the order for reimbursement of public defender fees.
                                      II.
 Gibson’s Challenge to the Restitution Fine and Administrative Fees
                           Was Forfeited.
      Relying on People v. Dueñas (2019) 30 Cal.App.5th 1157 and related
caselaw, Gibson maintains his constitutional rights to due process and equal


      3 Assembly Bill No. 1869 similarly repealed former Government Code
section 27712, relating to reimbursement of the cost of legal assistance
provided through the public defender or private counsel appointed by the
court (Stats. 2020, ch. 92, § 16), and added Government Code section 6111,
making the unpaid balance of costs imposed under Government Code
section 27712 uncollectible. (Stats. 2020, ch. 92, § 11.)

                                       4
protection, and against excessive fines, were violated when the trial court
imposed the restitution fine, court operations fee and criminal conviction
assessment without first conducting a hearing to determine whether Gibson
had the ability to pay. Dueñas held that the constitutional guarantees of due
process and equal protection forbid a trial court from imposing a court
operations assessment (§ 1465.8) or court facilities assessment (Gov. Code,
§ 70373), or executed restitution fine (§ 1202.4), without first determining the
defendant’s ability to pay. (Dueñas, at p. 1164.) Subsequent decisions have
taken a variety of approaches, some following Dueñas, some disagreeing with
its analysis in whole or in part, some applying different analytical
frameworks, and some distinguishing Dueñas factually. (See People v.
Montes (2021) 59 Cal.App.5th 1107, 1116; People v. Cowan (2020)
47 Cal.App.5th 32, 41-45, review granted June 17, 2020, S261952.) The
question whether a court must consider a defendant’s ability to pay before
imposing fines, fees, and assessments is currently before the California
Supreme Court in People v. Kopp (2019) 38 Cal.App.5th 47, review granted
Nov. 13, 2019, S257844)
      It is the defendant’s burden to raise the issue of inability to pay fines,
fees and assessments and to present evidence of his or her inability to pay.
(People v. Castellano (2019) 33 Cal.App.5th 485, 490.) Gibson acknowledges
that his attorney made no “express objection” to the fines, fee and
assessment. Defense counsel did ask the court to find Gibson did not have
the ability to pay attorney fees, however, and Gibson argues this assertion of
inability to pay should suffice for an objection to the fine and assessments.
      We disagree. After imposing the prison sentence and informing Gibson
of his right to appeal, the court imposed the $1,190 “felony fine,” to which
there was no objection. The court then confirmed the number of custody



                                        5
credits and existence of a firearm relinquishment order, and noted “there’s an
attorney fee order.” Defense counsel asked the court to make a finding that
Gibson did not have the ability to pay because he was going to state prison.
The court asked counsel what she thought her fees were “worth” and she
responded that she had spent very little time, “maybe an hour and a half,”
because Gibson from the start “wanted to try to get a mitigated resolution.”
The court said, “I’ll assess $150 then; partially because of an early plea.”
Counsel told Gibson this payment was to reimburse the county and there was
no time schedule for payment, “[j]ust as soon as you can.” The hearing then
ended. The reporter’s transcript reflects no reference to the restitution fine,
court operations fee or criminal conviction assessment, although they are
documented in the court’s minutes and the abstract of judgment.
      Given the absence of any discussion of the restitution fine, court
operations fee or criminal conviction assessment, or objection to the $1,190
fine, it is not reasonable to read counsel’s ability to pay objection as directed
at anything other than the attorney fees order to which it expressly referred.
Indeed, counsel’s phrasing of the objection indicates she was invoking the
particular requirements of former section 987.8, which provided that, absent
unusual circumstances, “a defendant sentenced to state prison . . . shall be
determined not to have a reasonably discernible future financial ability to
reimburse the cost of their defense.” (Former § 987.8, subd. (g)(2)(B).) Under
general principles of appellate procedure, by failing to raise the issue of
inability to pay the restitution fine and administrative fees, Gibson forfeited
the issue. (People v. Aguilar (2015) 60 Cal.4th 862, 864.)
      Gibson argues his attorney’s failure to object constituted ineffective
assistance of counsel. To prevail on this basis, Gibson has the burden of
demonstrating both that “counsel’s performance was deficient and that [he]



                                        6
suffered prejudice from the deficient performance.” (People v. Caro (2019)
7 Cal.5th 463, 488.) As to the former, Gibson must show counsel’s
performance “fell below an objective standard of reasonableness under
prevailing professional norms.” (People v. Mai (2013) 57 Cal.4th 986, 1009.)
On direct appeal, if the record “ ‘ “sheds no light on why counsel acted or
failed to act in the manner challenged,” ’ we must reject the claim ‘ “unless
counsel was asked for an explanation and failed to provide one, or unless
there simply could be no satisfactory explanation.” ’ ” (Caro, at p. 488,
quoting People v. Wilson (1992) 3 Cal.4th 926, 936.)
      Gibson maintains there is no basis upon which counsel’s failure to raise
an ability to pay objection to the restitution fine, court operations fee and
criminal conviction assessment could be excused as a tactical decision.4 The

      4  At Gibson’s request, we have taken judicial notice of the People’s
brief in People v. Kopp, supra, S257844. Gibson argues that the People
“agreed that defendants should all receive hearings on their ability to pay
both punitive and non-punitive fines,” and urges that if the California
Supreme Court accepts this “concession,” which he did not have the benefit of
at sentencing, it should apply to him because his conviction is not yet final.
It is not clear what significance this argument has to the present appeal, as
the Supreme Court has not yet issued a decision in Koop. Moreover, the
statement in the People’s brief that “[w]hen a defendant claims that she
would be unable to pay a given amount, a court must consider that
contention before imposing or executing fines or fees” does not absolve the
defendant of the obligation to raise the issue in the trial court.
       Gibson argues in his reply brief that it is “unclear” whether he or the
prosecution would have the burden of proving inability or ability to pay; the
issue is before the California Supreme Court in Kopp; the People “conceded
this point” in their brief in Kopp; and “[t]hus, defense counsel could have no
tactical reason for failing to hold the prosecutor to this burden.” Counsel
could not have anticipated the arguments made in a brief filed subsequent to
sentencing and, in any event, the brief argues that the prosecution bears the
burden of proving a defendant’s ability to pay only with respect to fees and
fines the Legislature has expressly made subject to ability to pay, which is


                                        7
People maintain counsel could have concluded any such objection would have
been futile once the court declined the request to find Gibson did not have the
ability to pay $150 for attorney fees. We need not resolve this aspect of the
parties’ dispute, as it is clear Gibson has not shown the “reasonable
probability that, but for counsel’s deficient performance, the outcome of the
proceeding would have been different” necessary to establish prejudice.
(People v. Mai, supra, 57 Cal.4th at p. 1009.)
      According to the probation report, Gibson reported that he was
homeless, owed $9,000 in back child support, and recently lost monthly
income of $2,200 he had been receiving from unemployment.5 But he had
been employed as a “ ‘Shelter Manager’ ” for the Arcata House Partnership
from November 2019 to September 2020, and previously had worked at
Alderpoint Garage, Dirt Works and DBL Construction. The record also
indicates Gibson had at least some assets: He was arrested in a motorhome
which he referred to in a text to Ally as “his new motorhome”; in the same
text he mentioned getting a ride to “his car”; and he had a cell phone and
presumably paid for the service that allowed him to use it.
      Additionally, while Gibson’s relatively short sentence means he would
not earn enough from prison wages to cover all of the court-imposed costs,


not the case for the minimum restitution fine and administrative fees at issue
here.
      5  The probation report further relates that Gibson left high school two
years early after passing the High School Proficiency Exam and said he had
attended some college and vocational training. He said he “rarely” consumed
alcohol but reported prior daily use of methamphetamine and current daily
use of heroin, and said he was under the influence of a quarter gram of heroin
at the time of his offense. He had been involved with substance abuse
programs in 2004 and 2005. He stated that he had a communicable sexually
transmitted disease and a prior back injury.


                                       8
such wages would enable him to begin to pay them, and he would regain the
opportunity to find employment after his release. (People v. Johnson (2019)
35 Cal.App.5th 134, 139-140 [past earning capacity, use of cell phone,
payment for hotel room distinguish defendant’s financial burden from that in
Dueñas; ability to earn prison wages over lengthy term render any error in
failing to consider ability to pay harmless].) “ ‘ “Ability to pay does not
necessarily require existing employment or cash on hand.” [Citation.] “[I]n
determining whether a defendant has the ability to pay a restitution fine, the
court is not limited to considering a defendant's present ability but may
consider a defendant’s ability to pay in the future.” [Citation.] This
include[s] the defendant’s ability to obtain prison wages and to earn money
after his release from custody. [Citation.]’ (People v. Hennessey (1995)
37 Cal.App.4th 1830, 1837; People v. Frye (1994) 21 Cal.App.4th 1483,
1487; People v. Ramirez (1995) 39 Cal.App.4th 1369, 1377.)” (People v.
Aviles (2019) 39 Cal.App.5th 1055, 1076.)
      Gibson argues his extensive criminal history makes him “virtually
unemployable.” No doubt felony convictions impose a significant impediment
to obtaining employment. Yet the record indicates Gibson had some success
in finding employment despite his past convictions. His first felony
conviction was in 2004 and others were in 2010 and 2018; the probation
report indicates he was employed from November 2019 to September 2020 as
a “ ‘Shelter Manager’ ” for the Arcata House Partnership, and previously at
Alderpoint Garage, Dirt Works and DBL Construction. Gibson thus had
demonstrated ability to earn despite his criminal record.
      Gibson also points to the fact that he was represented by appointed
counsel, acknowledging this is not determinative of indigence but urging it
entitles him to a “ ‘presumption of indigence for most purposes.’ ” (People v.



                                        9
Santos (2019) 38 Cal.App.5th 923, 933, quoting People v. Rodriguez (2019)
34 Cal.App.5th 641, 645.) The trial court’s finding that Gibson had the
ability to pay the $150 attorney fees undercuts this argument. Courts have
observed that “a defendant may lack the ‘ability to pay” the costs of court-
appointed counsel yet have the ‘ability to pay’ a restitution fine.” (People v.
Douglas (1995) 39 Cal.App.4th 1385, 1397; People v. Santos, at p. 933.)
      In light of the evidence of Gibson’s tangible assets and past earning
capacity, he has not demonstrated a reasonable likelihood that the trial court
would have found he lacked ability to pay the restitution fine, court
operations fee and criminal conviction assessment if Gibson had requested an
ability to pay hearing.
                                DISPOSITION
      The matter is remanded to the trial court with directions to vacate the
judgment for attorney fees and amend the July 29, 2021 minute order by
striking the order to pay $150 in attorney fees.
      In all other respects, the judgment is affirmed.




                                       10
                                  STEWART, J.



We concur.




RICHMAN, Acting P.J.




MILLER, J.




People v. Gibson (A163214)




                             11